DOCKET NUMBER: 21cr46______CRIMINAL CAUSE FOR STATUS CONFERENCE via videoconference
BEFORE JUDGE: KORMAN        DATE: 8/25/2021 TIME IN COURT HRS 50 MINS

DEFENDANT’S NAME:            Kaveh Lotfolah Afrasiabi                 DEFENDANTS #
❑    X Present              ‘      Not Present             ‘      Custody   ‘      X Not Custody
DEFENSE COUNSEL: standby counsel Deirdre D. Von Dornum
❑   Federal Defender ‘     CJA                  ‘    Retained
A.U.S.A.:   Ian C. Richardson / Sara K. Winik                      Case Manager: Talia Cohen
ESR ROCCO/HONG              INTERPRETER:                                    LANGUAGE:


❑      Arraignment                           ‘      Change of Plea Hearing (~Util-Plea Entered)
❑      In Chambers Conference                ‘       Pre Trial Conference
❑      Initial Appearance                    ‘      X Status Conference
❑      Telephone Conference                  ‘      Motion Hearing Non Evidentiary
❑      Other Evidentiary Hearing Contested       TYPE OF HEARING
❑      Further Status Conference/hearing set for 12/1/2021 @ 2pm
‘      ORDER: Case referred to the Magistrate Judge for _X plea             hearing:



UTILITIES
❑      ~Util-Plea Entered          ‘    ~Util-Add terminate Attorneys      ‘      ~Util-Bond Set/Reset
‘      ~Util-Exparte Matter        ‘    ~Util-Indictment Un Sealed         ‘      ~Util-Information Unsealed
‘      ~Util-Set/Reset Deadlines   ‘    ~Util-Set/Reset Deadlines/Hearings
❑      ~Util-Set/Rest Motion and R&R Deadlines/Hearings       ‘     ~Util-Terminate Motions
❑      ~Util-Terminate Parties     ‘      ~Util-Set/Reset Hearings
Speedy Trial Start: 8/25/2021    Speedy Trial Stop: 12/1/2021                          CODE TYPE: XT
Do these minutes contain ruling(s) on motion(s)? ‘      YES                 ‘          NO
TEXT

Government admonished for dragging out discovery. Defendant is advised to engage with standby counsel
first before making statements on the record. Standby counsel should be advised before any ex parte
conversations between the government and the defendant. Government to provide discovery including
33,000 recordings by 8/27/2021.

Bail restrictions discussed. The Court orders the removal of the entire curfew condition and bracelet. The
Court allows the defendant to travel to NY to meet with standby counsel.

Trial reservation policy discussed. Due to complexity of case and the huge amount of discovery, order of
excludable delay entered until 12/1/2021.

Due to the potential that the defendant is deportable, the Court directs standby counsel to consult with an
immigration attorney.
